               Case 2:17-cv-00704-JAD-NJK Document 55 Filed 08/31/20 Page 1 of 1



 1                                    UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3

 4                                                             Case No. 2:17-cv-00704-JAD-NJK
         Bryan Dryden,
 5
                            Petitioner
 6              v.                                          Order Granting Unopposed Motion for
                                                                     Extension of Time
 7
         Brian E. Williams, et al.,                                        ECF No. 50
 8
                           Respondents
 9

10             Petitioner Bryan Dryden brings this first amended petition for federal habeas corpus relief
11 under 28 U.S.C. § 2254 to challenge his state-court conviction for second-degree murder. 1

12 Dryden's reply to respondent’s answer was due August 28, 2020, but Dryden timely moved to

13 extend that deadline because of pending deadlines in other cases and continued disruption due to

14 the COVID-19 pandemic. 2 The motion is unopposed. Good cause appearing,

15             IT IS HEREBY ORDERED that the Unopposed Motion for Extension of Time
16 [ECF No. 54] is GRANTED nunc pro tunc to August 28, 2020. Petitioner’s deadline to file

17 a reply to the answer to the amended petition for writ of habeas corpus is extended to

18 October 27, 2020.

19             Dated: August 31, 2020
                                                                _________________________________
20                                                              U.S. District Judge Jennifer A. Dorsey
21

22

23   1
         ECF No. 15.
     2
         ECF No. 54.
